Citation Nr: 0102422	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-08 379 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysthymia with 
personality disorder and paranoid traits.

2.  Entitlement to service connection for left ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from June 1968 to April 1971.  
The issue of entitlement to service conneciton for PTSD was 


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied entitlement 
to service connection for dysthymia with personality disorder 
and paranoid traits, claimed by the veteran as a 
psychological disorder. 

2.  The RO notified the appellant of the July 1997 rating 
decision by a letter dated July 28, 1997.

3.  In August 1997, the appellant filed a notice of 
disagreement (NOD) concerning the denial of service 
connection.

4.  In April 1998, the RO issued a statement of the case 
(SOC) concerning its July 1997 denial of service connection 
for dysthymia with personality disorder and paranoid traits. 

5.  The veteran did not file a substantive appeal as to the 
denial of service connection for dysthymia with personality 
disorder and paranoid traits, within 60 days of the SOC or 
within one year of the notice of the July 1997 rating 
decision.  

6.  The veteran has a left ear hearing loss disability that 
is related to service.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issues of entitlement to service connection for dysthymia 
with personality disorder and paranoid traits.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2000).

2.  Left ear hearing loss disability was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Ear Hearing Loss Disability

The veteran has appealed the denial of service connection for 
left ear hearing loss disability.  The RO had granted service 
connection for the right ear and tinnitus.  The stated basis 
for the denial was that the veteran did not meet the criteria 
of 38 C.F.R. § 3.385 for establishing the existence of a 
disability for VA purposes.  

Our review of the record establishes that a VA examination 
was conducted in May 1997.  The examiner established that the 
speech reception score was 92 percent correct on the left.  
This finding meets the requirement of 38 C.F.R. § 3.385.  In 
1998, a VA examiner noted that age related hearing loss was 
not a factor then implied that the hearing loss was 
associated with noise exposure during service.  This same 
evidence resulted in a grant of service connection for right 
ear hearing loss disability.  

In view of the fact that there is current left ear hearing 
loss disability and an opinion that attributes the remote 
finding to service, service connection is warranted.

Dysthymia with Personality Disorder and Paranoid traits

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (2000).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2000).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2000).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (2000).

In August 1997, the veteran filed a NOD with a July 1997 
denial of service connection for a claim for a 
neuropsychiatric disorder.  On April 20, 1998, the RO 
provided him with a SOC that addressed such issue.  
Thereafter, and on June 30 1998, the veteran filed a VA Form 
in which he made no assertions concerning errors of law or 
fact in the decision which denied service connection for a 
neuropsychiatric disorder.  He did not express his desire to 
appeal that matter to the Board.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board finds that the veteran did not timely file a 
substantive appeal on the issue of entitlement to service 
connection for a neuropsychiatric disorder.  The Board 
concludes that there is no appeal pending before it 
concerning the issue of entitlement to service connection for 
a neuropsychiatric disorder.



ORDER

Service connection for left ear hearing loss disability is 
granted.  The claim for service connection for dysthymia with 
personality disorder and paranoid traits is dismissed.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



